Continuation sheet: 

Continuation of 12: On pages 2 and 3 of the remarks Applicant asserts that the instantly pending grounds of rejection are predicated on impermissible hindsight and that the Examiner has relied upon teachings found only in Applicant’s specification to support a conclusion of obviousness.  The Examiner respectfully disagrees with this assertion.  While the Applicant’s specification is referred to at pages 4 and 11 of the final Office action, these references are limited to comparing the invention disclosed by the applied prior art to the invention disclosed by Applicant for the purpose of establishing that a given property would inherently be present in the prior art invention.  Specifically, in the final Office action, Applicant’s specification is referred to when noting that the composition of the first barrier layer of the hose taught by modified Shifman‘873 and modified Shifman ‘948 would have been formed from a composition and by a process that is the same as that disclosed by Applicant and thus would be expected to have the same properties. The Examiner has not relied upon any disclosure from Applicant’s specification as a sole teaching of any claimed limitation(s). For this reason, Applicant’s assertion that the instantly pending grounds of rejection are predicated on impermissible hindsight is not found persuasive.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782